DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 1st, 2020, March 24th, 2021, and January 4th, 2022 has been considered and entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, a single claim which claims both a system and the method steps of using the apparatus is indefinite under 35 U.S.C. §112 second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303 (Fed. Cir. 2011). In Katz, a claim directed to “A system comprising: a first ground vehicle comprising a first body, a first processor unit disposed within the first body, a first motor disposed within the first body, a first digital camera having a field of view extending from at least a first surface of the first body, and a first transceiver disposed within the first body; and a second ground vehicle comprising a second body, a second processor unit disposed within the second body, a second motor disposed within the second body, a second transceiver disposed within the first body, a fiducial extending from a second surface of the second body, and a storage compartment within the second body, wherein the first processor unit is programmed with one or more sets of instructions that, when executed, cause the first ground vehicle to perform a method comprising” was determined to be indefinite because the italicized claim limitation is not directed to the system, but rather to the process of the system, which creates confusion as to when direct infringement occurs. In re Katz, 639 F.3d at 1318 (citing IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005), in which a system claim that recited “an input means” and required a user to use the input means was found to be indefinite because it was unclear “whether infringement … occurs when one creates a system that allows the user [to use the input means], or whether infringement occurs when the user actually uses the input means.”).  See MPEP 2173.05 (p).  Specifically, claim 1 is rejected because for reciting both “A system comprising… ” and the “wherein the first processor unit is programmed with one or more sets of instructions that, when executed, cause the first ground vehicle to perform a method comprising” in a single claim. Claims 2 and 3 are rejected as well due to their dependency on rejected claim 1.
Claim 18 recites “programming, by the first processor unit, the second vehicle to deposit the item at the delivery area at a third time, wherein the third time follows the second time”, however claims 19 and 20, which are dependent on claim 18, recites, “detecting at least a portion of the visual marking within the first imaging data; and determining at least one of a position or an orientation of the second vehicle at a third time based at least in part on the first imaging data, wherein the third time is between the first time and the second time”. It is unclear whether the “third time” in claim 18 is the same as the third time claimed in claims 19 and 20, or whether the “third time” in claim 18 is different than the “third time recited in claims 19-20. 
The term “in an area” in claim 4, and similarly in claims 14, 16, 18, 20, is a relative term which renders the claim indefinite. The term “in an area” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The location of the vehicle and sensor has been rendered indefinite by the use of the term "in an area". The metes and bounds of what is and is not required to be in an area is not defined by the specification such that its application to the remainder of the claim renders the claim indefinite. Claims 5-17 and 19-20 are also rejected for being dependent on the rejected claim. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-3 are rejected under 35 U.S.C. § 101. With respect to claim 1, claims may be rejected under 35 U.S.C. 101 based on the theory that the claim is directed to neither a "process" nor a "machine," but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only.  See Ex parte Lyell, 17 USPQ2d 1548, 1551 (BPAI 1990). Specifically, claim 1 encompasses two statutory categories, system and method, and therefore violates 35 U.S.C. § 101. 
	Claims 2 and 3 are also rejected due to their dependency on rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 6-10, 12-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallach (US 20020095239 A1) (“Wallach”).
	
	With respect to claim 4, Wallach teaches a method comprising: generating, by a first processor unit provided aboard a first vehicle in an area, a first set of instructions, wherein the first set of instructions are configured to cause a second vehicle in the area to travel on a first course and at a first speed (Wallach Paragraph 70 “Navigator 110 directs functional robots 120 along the planned routes using the functional robots' control loops. As described above, in one embodiment, the control loop for moving and maneuvering robot 120 comprises power source and power supply system 402, motor controller 404, motor 406 and wheels 408. Control signals received from navigator 110 via receiver 302 direct motor controller 404. Controller 404 controls motor 406, which in turn drives wheels 408. The control loop may also comprise servos, actuators, transmitters and the like.”);
transmitting, by a first transceiver provided aboard the first vehicle, the first set of instructions to a second transceiver provided aboard the second vehicle (Wallach Paragraph 39 “As depicted in FIG. 3, in one embodiment, controller 204 also controls the movement of functional robots 120 via transmitter 208. Controller 204 processes sensor input 201 received by sensor 202 to determine what task, movement or other function the functional robot(s) should undertake next. Transmitter 208 transmits appropriate control signals 209 to receiver 302 of functional robot 120.”)
causing, by a second processor unit aboard the second vehicle, the second vehicle to travel on the first course and the first speed in response to executing the first set of instructions by the second processor unit (Wallach Paragraph 39 “As depicted in FIG. 3, in one embodiment, controller 204 also controls the movement of functional robots 120 via transmitter 208. Controller 204 processes sensor input 201 received by sensor 202 to determine what task, movement or other function the functional robot(s) should undertake next. Transmitter 208 transmits appropriate control signals 209 to receiver 302 of functional robot 120.”)
identifying, by the first processor unit, first data captured by at least one sensor in the area, wherein the first data was captured at a second time, and wherein the second time follows the first time; (Wallach Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520. This is far less computationally intensive than if navigator 110 itself needed to perform the tasks of a functional robot, or if the functional robot 120 needed to perform the tracking process
determining, by the first processor unit based at least in part on the first data, at least one of: a position of the second vehicle at the second time; a position of an obstruction at the second time; or an orientation of the second vehicle at the second time; (Wallach Paragraph 55 “Localization is the process by which the robot's current position, orientation and rate of change within the map is determined. Different procedures may be used for localizing the navigator and for localizing the functional robots. Localization of the functional robots is relatively simple, since the navigator, in one embodiment, is stationary or substantially stationary when localizing the functional robots and thus knows its location within the current dynamic map. In one implementation, the navigator simply tracks the functional robots using its vision systems (sensors) and then filters the vision data with a tracking filter, such as a Kalman filter. If the functional robot has moved or rotated only a short distance, the navigator's sensors 202 can detect this movement and locate the functional robot. In implementations that use a base station, the location of functional robots near the base station can also be quickly ascertained.” | Paragraph 56 “The unique shapes and/or geometric markings 122 on functional robots 120 may also assist navigator 110 in locating robots 120. The type of sensor 202 that is used by navigator 110 will dictate whether a unique shape or marking is used and how it is recognized. In one implementation, navigator 110 uses a neural net to process sensor data and to recognize specific shapes. In another implementation, the navigator uses its vision or sensor system to recognize any markings and/or shapes.”; ¶ 71 “navigator 110 can see obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510”); 
generating, by the first processor unit, a second set of instructions based at least in part on at least one of the position of the second vehicle at the second time, the position of the obstruction at the second time, or the orientation of the second vehicle at the second time and transmitting, by the first transceiver, the second set of instructions to the second transceiver (Wallach FIG. 5 | Paragraph 20 “FIG. 5 is a block diagram depicting a navigator as it maneuvers a functional robot around an obstacle.” | Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520. This is far less computationally intensive than if navigator 110 itself needed to perform the tasks of a functional robot, or if the functional robot 120 needed to perform the tracking process”).

	With respect to claim 6, Wallach teaches that the second set of instructions are configured to cause the second vehicle to at least one of: deliver an item; or travel on a second course or a second speed, in response to executing the second set of instructions by the second processor unit (Wallach Paragraph 71 “Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path”).

	With respect to claim 7, Wallach teaches that the at least one sensor is provided aboard the first vehicle, wherein the at least one sensor comprises at least one imaging device (Wallach Paragraph 37 “In one example implementation, sensor 202 is a camera that records optical images of the surrounding environment.”), wherein the first data comprises imaging data captured by the at least one imaging device at the second time, and wherein generating the second set of instructions comprises: selecting at least one of the second course or the second speed based at least in part on the first data ( Wallach Paragraph 61 “FIG. 7 a is a flowchart illustrating the substeps that may be involved in one embodiment of the mapping and localization process 720 for navigator 110. At step 721, navigator 110 obtains sensor data from its immediate surroundings. In one embodiment, a pair of digital stereo cameras is used to obtain the sensor data. From the stereo image pair, a new temporary map (TM) is created in step 722 and aligned relative to the current dynamic map (CDM) (step 723).” | Paragraph 71 “Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”).

	With respect to claim 8, Wallach teaches that the second vehicle does not include any of an imaging device or a position sensor (Wallach Paragraph 33 “In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions”).

	With respect to claim 9, Wallach teaches wherein determining the at least one of the position of the second vehicle at the second time, the position of the obstruction at the second time, or the orientation of the second vehicle at the second time comprises: detecting at least one visual marking on at least a portion of a fiducial extending from a body of the second vehicle within the imaging data, wherein the at least one visual marking is provided on a first surface of the fiducial, and wherein an orientation of the fiducial is fixed with respect to an orientation of the second vehicle (Wallach Paragraph 33 “Functional robots 120 carry out specific tasks and may be shaped and sized to facilitate performance of those tasks. Robots 120 are equipped with receivers for receiving commands from navigator 110 and, as shown in FIG. 1, unique shapes or markings 122 may be applied to robots 120 to assist navigator 110 in recognizing, locating and tracking them. In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions. If desired, however, robots 120 may be equipped with sensors and the like in order to improve their functionality.”); determining the position of the second vehicle based at least in part on the at least one visual marking and determining the orientation of the second vehicle based at least in part on the at least one visual marking (Wallach Paragraphs 55-56 “Localization is the process by which the robot's current position, orientation and rate of change within the map is determined. Different procedures may be used for localizing the navigator and for localizing the functional robots. Localization of the functional robots is relatively simple, since the navigator, in one embodiment, is stationary or substantially stationary when localizing the functional robots and thus knows its location within the current dynamic map. In one implementation, the navigator simply tracks the functional robots using its vision systems (sensors) and then filters the vision data with a tracking filter, such as a Kalman filter. If the functional robot has moved or rotated only a short distance, the navigator's sensors 202 can detect this movement and locate the functional robot. In implementations that use a base station, the location of functional robots near the base station can also be quickly ascertained. The unique shapes and/or geometric markings 122 on functional robots 120 may also assist navigator 110 in locating robots 120. The type of sensor 202 that is used by navigator 110 will dictate whether a unique shape or marking is used and how it is recognized. In one implementation, navigator 110 uses a neural net to process sensor data and to recognize specific shapes. In another implementation, the navigator uses its vision or sensor system to recognize any markings and/or shapes.”), wherein the at least one of the second course or the second speed is selected based on the position of the second vehicle and the orientation of the second vehicle (Wallach Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”)

	With respect to claim 10, Wallach teaches wherein determining the at least one of the position of the second vehicle at the second time, the position of the obstruction at the second time, or the orientation of the second vehicle at the second time comprises: 
generating a profile of one or more ground surfaces based at least in part on the first data, wherein the profile comprises: the position of the obstruction on the one or more ground surfaces or a location of at least one surface texture of the one or more ground surfaces (Wallach  Paragraph 65 “In step 731, navigator 110 gathers additional data such as the characteristics of the room or environment in which one or more of the functional robots are present (i.e., size, cleaning requirements, etc.) and the types of surfaces present in those rooms. In one embodiment, data is collected for each of the functional robots in the system.”) and 
wherein the at least one of the second course or the second speed is selected based on the profile (Wallach Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”)
	
	With respect to claim 12, Wallach teaches wherein determining the at least one of the position of the second vehicle at the second time, the position of the obstruction at the second time, or the orientation of the second vehicle at the second time comprises: 
generating a profile of one or more ground surfaces based at least in part on the first data, wherein the profile comprises: the position of the obstruction on the one or more ground surfaces or a location of at least one surface texture of the one or more ground surfaces (Wallach  Paragraph 65 “In step 731, navigator 110 gathers additional data such as the characteristics of the room or environment in which one or more of the functional robots are present (i.e., size, cleaning requirements, etc.) and the types of surfaces present in those rooms. In one embodiment, data is collected for each of the functional robots in the system.”) and 
wherein the at least one of the second course or the second speed is selected based on the profile (Wallach Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”)

With respect to claim 13, Wallach teaches that the first vehicle is a ground vehicle comprising: 
a body, wherein the at least one sensor is coupled to the body; at least one storage compartment disposed within the body; the first processor unit; the first transceiver; at least one wheel; and a motor disposed within the body, wherein the motor is configured to cause the at least one wheel to rotate at a speed within a predetermined speed range (Wallach FIG. 2 | Paragraph 17 “FIG. 2 is a block diagram of a navigator robot according to the present invention.” | Paragraph 37 “In one example implementation, sensor 202 is a camera that records optical images of the surrounding environment. In another implementation, sensor 202 comprises a set of cameras to provide stereo vision for obtaining more detailed and accurate information about the robot's environment. Other sensor options include, but are not limited to, radar, lidar, sonar and/or combinations thereof. The operation and configuration of such sensors will be familiar to those of ordinary skill in the art. Navigator 110 further comprises controller 204, power source and power supply system 206, transmitter 208, motor controller 210, motor 212 and wheels 214. Controller 204 comprises a processor or central processing unit (CPU) 216, a temporary storage or RAM 218, and a non-volatile storage 220. Information such as maps and task schedules are stored in non-volatile storage 220 which, in one implementation, is an EPROM or EEPROM”).

	With respect to claim 17, Wallach teaches that the first set of instructions is transmitted from the first transceiver to the second transceiver according to at least one of: a Bluetooth protocol; a Wireless Fidelity protocol; a cellular network; a local area network; a wide area network; or a software-defined area network (Wallach Paragraph 40 “FIG. 1C is a schematic diagram illustrating a network in communication with a cloud-based scheduling server with a processor module that can communicate with embodiment systems for delivery scheduling”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (US 20020095239 A1) (“Wallach”) in view of Lessels (US 20200174494 A1) (“Lessels”).

With respect to claim 1, Wallach teaches a system comprising: a first ground vehicle comprising a first body, a first processor unit disposed within the first body, a first motor disposed within the first body, a first digital camera having a field of view extending from at least a first surface of the first body, and a first transceiver disposed within the first body (Wallach FIG. 2 | Paragraph 17 “FIG. 2 is a block diagram of a navigator robot according to the present invention.” | Paragraph 37 “In one example implementation, sensor 202 is a camera that records optical images of the surrounding environment. In another implementation, sensor 202 comprises a set of cameras to provide stereo vision for obtaining more detailed and accurate information about the robot's environment. Other sensor options include, but are not limited to, radar, lidar, sonar and/or combinations thereof. The operation and configuration of such sensors will be familiar to those of ordinary skill in the art. Navigator 110 further comprises controller 204, power source and power supply system 206, transmitter 208, motor controller 210, motor 212 and wheels 214. Controller 204 comprises a processor or central processing unit (CPU) 216, a temporary storage or RAM 218, and a non-volatile storage 220. Information such as maps and task schedules are stored in non-volatile storage 220 which, in one implementation, is an EPROM or EEPROM”) 
a second ground vehicle comprising a second body, a second processor unit disposed within the second body, a second motor disposed within the second body, a second transceiver disposed within the first body, a fiducial extending from a second surface of the second body (FIG 4. | Paragraph 19 “FIG. 4 is a block diagram of a functional robot according to the present invention” | Paragraph 33 “Functional robots 120 carry out specific tasks and may be shaped and sized to facilitate performance of those tasks. Robots 120 are equipped with receivers for receiving commands from navigator 110 and, as shown in FIG. 1, unique shapes or markings 122 may be applied to robots 120 to assist navigator 110 in recognizing, locating and tracking them. In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions. If desired, however, robots 120 may be equipped with sensors and the like in order to improve their functionality.” | Paragraph 86 “In a fourth embodiment of the invention, functional robots that are also capable of mapping, localization, planning and control are again used. In this embodiment, however, the functional robots carry one or more active or passive beacons along with themselves. The robots position the beacon(s) and then use their distances from the beacon(s) in order to triangulate their position.”)
 wherein the first processor unit is programmed with one or more sets of instructions that, when executed, cause the first ground vehicle to perform a method comprising:
generating a first set of instructions for causing the second vehicle to travel on a first course and at a first speed (Wallach Paragraph 70 “Navigator 110 directs functional robots 120 along the planned routes using the functional robots' control loops. As described above, in one embodiment, the control loop for moving and maneuvering robot 120 comprises power source and power supply system 402, motor controller 404, motor 406 and wheels 408. Control signals received from navigator 110 via receiver 302 direct motor controller 404. Controller 404 controls motor 406, which in turn drives wheels 408. The control loop may also comprise servos, actuators, transmitters and the like.”); 
transmitting, by the first transceiver, the first set of instructions to the second transceiver (Wallach Paragraph 39 “As depicted in FIG. 3, in one embodiment, controller 204 also controls the movement of functional robots 120 via transmitter 208. Controller 204 processes sensor input 201 received by sensor 202 to determine what task, movement or other function the functional robot(s) should undertake next. Transmitter 208 transmits appropriate control signals 209 to receiver 302 of functional robot 120.”)
capturing first imaging data by the first digital camera at a first time (Wallach Paragraph 51 “In one implementation, the mapping process includes three maps created from sensor data derived from a pair of stereo digital cameras mounted on navigator 110. The first map in this implementation is a temporary map (TM) of navigator's 110 immediate surroundings. In particular, the temporary map is a probabilistic 3D representation created from the last stereo pair of images of the immediately surrounding environment. The second map in this implementation is the current dynamic map (CDM). The CDM is a probabilistic 3D representation of the working environment and is created by iteratively incorporating information from successive temporary maps. The CDM in this implementation is updated every time the navigator moves. The third map in this implementation is the static perimeter map (PM). As described above, the PM is created as navigator 110 follows the outer perimeter of the environment.”); 
detecting at least a portion of the fiducial within the first imaging data (Wallach Paragraph 33 “Functional robots 120 carry out specific tasks and may be shaped and sized to facilitate performance of those tasks. Robots 120 are equipped with receivers for receiving commands from navigator 110 and, as shown in FIG. 1, unique shapes or markings 122 may be applied to robots 120 to assist navigator 110 in recognizing, locating and tracking them”)
determining a position of the second vehicle and an orientation of the second vehicle at the first time based at least in part on the portion of the fiducial detected within the first imaging data (Wallach Paragraph 55 “Localization is the process by which the robot's current position, orientation and rate of change within the map is determined. Different procedures may be used for localizing the navigator and for localizing the functional robots. Localization of the functional robots is relatively simple, since the navigator, in one embodiment, is stationary or substantially stationary when localizing the functional robots and thus knows its location within the current dynamic map. In one implementation, the navigator simply tracks the functional robots using its vision systems (sensors) and then filters the vision data with a tracking filter, such as a Kalman filter. If the functional robot has moved or rotated only a short distance, the navigator's sensors 202 can detect this movement and locate the functional robot. In implementations that use a base station, the location of functional robots near the base station can also be quickly ascertained.” | Paragraph 56 “The unique shapes and/or geometric markings 122 on functional robots 120 may also assist navigator 110 in locating robots 120. The type of sensor 202 that is used by navigator 110 will dictate whether a unique shape or marking is used and how it is recognized. In one implementation, navigator 110 uses a neural net to process sensor data and to recognize specific shapes. In another implementation, the navigator uses its vision or sensor system to recognize any markings and/or shapes.”); 
generating a second set of instructions for causing the second vehicle to travel on at least one of a second course or at a second speed and transmitting, by the first transceiver, the second set of instructions to the second transceiver at a second time, wherein the second time follows the first time (Wallach FIG. 5 | Paragraph 20 “FIG. 5 is a block diagram depicting a navigator as it maneuvers a functional robot around an obstacle.” | Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520. This is far less computationally intensive than if navigator 110 itself needed to perform the tasks of a functional robot, or if the functional robot 120 needed to perform the tracking process”).
Wallach, however, fails to explicitly disclose that the second ground vehicle contains a storage compartment. 
Lessels teaches that the second ground vehicle contains a storage compartment (Lessels FIG. 3 | Paragraph 93 “FIG. 3 is a three-dimensional model of an example embodiment child delivery vehicle 304. The child 304 has various compartments 344 a-d for various purposes, illustrating particular functions that can be performed by various embodiments. For example, a product delivery compartment 344 a can be used to deliver a product to a customer, whether private or commercial, at a customer location. In conjugate fashion, an article receiving compartment 344 b includes capacity for delivery of an article from a customer to the child 304, such as an item to be mailed, a product to be returned to a manufacture, an item requiring service by a manufacturer, laundry or dry cleaning to be cleaned by a service provider, etc. A commercial entity may place a product in the article receiving compartment 344 b for delivery to a customer, for example.”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Wallach so that the second ground vehicle includes a storage compartment, as taught by Lessels as disclosed above, in order to allow for increased delivery efficiency through the use of the second ground vehicle (Lessels Paragraph 6 “Described herein are embodiment systems and methods that solve the problems described above by significant increasing potential delivery efficiency, ”).

With respect to claim 2, Wallach in view of Lessels teach that detecting at least the portion of the fiducial within the first imaging data comprises: detecting an obstruction within the first imaging data; and determining a position of the obstruction at the first time based at least in part on the first imaging data, wherein the second set of instructions is generated based at least in part on the position of the obstruction at the first time (Wallach Paragraph 48 “The iterative mapping process essentially comprises the steps of moving to a new position, collecting sensor data of the objects and obstacles in the immediately surrounding area, performing localization, and updating the dynamic map to incorporate information derived from the new sensor data. This process is computationally intensive and time consuming. As will be explained, however, consolidation of these mapping functions in navigator 110 reduces the time required for mapping to a fraction of the time that conventional systems require for mapping.” | Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520. This is far less computationally intensive than if navigator 110 itself needed to perform the tasks of a functional robot, or if the functional robot 120 needed to perform the tracking process.”).

With respect to claim 3, Wallach in view of Lessels teach capturing second imaging data by the first digital camera at a third time, wherein the third time follows the second time; detecting at least the portion of the fiducial within the second imaging data; determining a position of the second vehicle and an orientation of the second vehicle at the third time based at least in part on the second imaging data (Wallach Paragraphs 55-56 “Localization is the process by which the robot's current position, orientation and rate of change within the map is determined. Different procedures may be used for localizing the navigator and for localizing the functional robots. Localization of the functional robots is relatively simple, since the navigator, in one embodiment, is stationary or substantially stationary when localizing the functional robots and thus knows its location within the current dynamic map. In one implementation, the navigator simply tracks the functional robots using its vision systems (sensors) and then filters the vision data with a tracking filter, such as a Kalman filter. If the functional robot has moved or rotated only a short distance, the navigator's sensors 202 can detect this movement and locate the functional robot. In implementations that use a base station, the location of functional robots near the base station can also be quickly ascertained. The unique shapes and/or geometric markings 122 on functional robots 120 may also assist navigator 110 in locating robots 120. The type of sensor 202 that is used by navigator 110 will dictate whether a unique shape or marking is used and how it is recognized. In one implementation, navigator 110 uses a neural net to process sensor data and to recognize specific shapes. In another implementation, the navigator uses its vision or sensor system to recognize any markings and/or shapes”); 
generating a third set of instructions for causing the second vehicle to deliver at least one item from the storage compartment; and transmitting, by the first transceiver, the third set of instructions to the second transceiver at a fourth time, wherein the fourth time follows the third time (Lessels Paragraph 28 “The system also includes a processor module configured to provide a discharge schedule for the parent delivery vehicle according to one or more desired delivery times for the respective customer locations, wherein the parent delivery vehicle is configured to carry the plurality of child delivery vehicles simultaneously, for transport of the plurality of child delivery vehicles to respective discharge locations according to the discharge schedule, and to discharge the plurality of child delivery vehicles at the respective discharge locations according to the discharge schedule. The processor module is also configured to provide the discharge schedule to schedule the parent delivery vehicle to discharge at least one of the child delivery vehicles at the respective discharge location a significant time period prior to the desired delivery time for the respective customer location.” | Paragraph 29 “The significant time period can be at least 15 minutes, at least 30 minutes, at least one hour, or at least three hours. The at least one of the discharge locations may be the same as the respective customer location” | Paragraph 86 “FIG. 1D also illustrates the hold instruction 131 being communicated via communication 126 from the network 130 to the child delivery vehicle. As described elsewhere herein, hold instructions can be received by a child delivery vehicle either before discharge, such as on the parent delivery vehicle 102 or in a distribution center, or after discharge, such as at a location 110′, even where the location 110′ may already be known to the child 104 a. Furthermore, hold instructions can be communicated to a child delivery vehicle non-wirelessly, via connection to an Ethernet cable, for example. Moreover, hold instructions may be communicated to a child delivery vehicle at any location. For example, additional hold instructions may be received at the customer location for holding for longer period of time at the customer location based on dynamic factors described elsewhere in this application. A hold instruction, or revised hold instruction, or other article delivery instructions, may be received at a child delivery vehicle during the navigation 116′, or while waiting at a hold or pickup location, or both.” | Paragraph 101 “FIG. 6 also illustrates two other aids that can be used for specification of hold or customer locations, including a location radio beacon 658 and a fiducial marker sign 660 that can be provided in the vicinity of the house 654. The fiducial marker sign 660 is a visual sign that can be recognized by the child delivery vehicle 104 a, using the camera 348 with onboard machine vision capability, for example. Other means for specifying a customer location or hold location can include a parent vehicle operator, or the remote operator 240 illustrated in FIG. 2, setting a heading and distance or path for the child delivery vehicle. For example, as described hereinabove, the remote operator 240 may use images provided by the camera 348 illustrated in FIG. 3 on a child delivery vehicle to mark a position to which the child vehicle should navigate. This can be a very efficient way to control child delivery vehicles remotely, because the remote operator 240 may operate different child delivery vehicles at different times to assist them in navigating before or after holding periods, for example” | Paragraph 128 “It will further be recognized, in view of the description herein, that each of a plurality of child delivery vehicles held and transported by a parent vehicle can be discharged, whether at the same discharge location or respective discharge locations. Each child vehicle can further execute a respective hold instruction at a respective hold location, following a respective discharging from the parent vehicle. Each child delivery vehicle can then navigate to a respective customer location for a respective article delivery, each respective customer location different from each respective hold location.”).

	With respect to claim 16, Wallach fails to explicitly disclose transporting, by one of the first vehicle or a third vehicle, the second vehicle to the area prior to the first time, wherein the second vehicle is coupled to or carried by the first vehicle prior to the first time.
	Lessels, however, teaches transporting, by one of the first vehicle or a third vehicle, the second vehicle to the area prior to the first time, wherein the second vehicle is coupled to or carried by the first vehicle prior to the first time (Lessels Paragraph 8 “The parent delivery vehicle is configured to carry the plurality of child delivery vehicles simultaneously, at least until discharging one of the child vehicles. The parent is configured to transport the plurality of child delivery vehicles to at least one discharge location, and to discharge at least one of the plurality of child delivery vehicles at the at least one discharge location.” | Paragraph 28 “The system also includes a processor module configured to provide a discharge schedule for the parent delivery vehicle according to one or more desired delivery times for the respective customer locations, wherein the parent delivery vehicle is configured to carry the plurality of child delivery vehicles simultaneously, for transport of the plurality of child delivery vehicles to respective discharge locations according to the discharge schedule, and to discharge the plurality of child delivery vehicles at the respective discharge locations according to the discharge schedule”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Wallach to include transporting, by one of the first vehicle or a third vehicle, the second vehicle to the area prior to the first time, wherein the second vehicle is coupled to or carried by the first vehicle prior to the first time, as taught by Lessels as disclosed above, in order to allow for increased delivery efficiency (Lessels Paragraph 6 “Described herein are embodiment systems and methods that solve the problems described above by significant increasing potential delivery efficiency, ”).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wallach (US 20020095239 A1) (“Wallach”) in view of Mudalige (US 20100256852 A1) (“Mudalige”).

With respect to claim 5, Wallach fails to explicitly disclose receiving, by the first transceiver, the position of the second vehicle at the second time and the orientation of the second vehicle at the second time from the second transceiver, wherein the position and the orientation are determined by at least one sensor provided aboard the second vehicle.
Mudalige, however, teaches receiving, by the first transceiver, the position of the second vehicle at the second time and the orientation of the second vehicle at the second time from the second transceiver (Mudalige Paragraph 130 “All vehicles are capable of exchanging a set of critical data throughout the platoon, in particular, conveying commands from the Leader Vehicle to a Follower Vehicle or reporting actual values from the Follower Vehicle to the Leader Vehicle. Critical data can include the some or all of the following exemplary list: position, latitude, longitude, altitude, heading, speed, longitudinal and lateral acceleration, brake status, path history, travel plan, vehicle size, vehicle type, current operating mode (autonomous or manual), and other platoon control data”), wherein the position and the orientation are determined by at least one sensor provided aboard the second vehicle (Mudalige Paragraph 70 “FIG. 12 depicts vehicles utilizing exemplary methods to control vehicle operation, in accordance with the present disclosure. Vehicle 310, vehicle 320, and vehicle 330 are traveling in lane 300 defined by lane markers 305A and 305B. Vehicle 320 is utilizing a radar signal to determine a range to vehicle 310, useful, for example, in an ACC application, and vehicle 320 is additionally utilizing known methods to establish an estimated position within the lane and determine lane keeping boundaries 325A and 325B. Vehicle 330 is similarly monitoring a range to vehicle 320,”).
It would have been obvious to one of ordinary skill in the art to have modified the system of Wallach to include receiving, by the first transceiver, the position of the second vehicle at the second time and the orientation of the second vehicle at the second time from the second transceiver, as taught by Mudalige as disclosed above, in order to ensure effective traveling of a fleet of vehicles in a roadway (Mudalige Paragraph 7 “A method for controlling a plurality of vehicles to operate the plurality of vehicles in a platoon”).

With respect to claim 11, Wallach teaches that the second vehicle has at least one sensor (Wallach Paragraph 33 “In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions. If desired, however, robots 120 may be equipped with sensors and the like in order to improve their functionality.”) and wherein the generating the second set of instructions comprises selecting at least one of the second course or the second speed based at least in part on the first data (Wallach Paragraph 71 “If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”).
Wallach, however, fails to explicitly disclose that the sensor comprises at least one of a speedometer, an accelerometer, an inclinometer, a gyroscope, a magnetometer, a compass, an imaging device, a ranging sensor or an acoustic sensor.
Mudalige, however, teaches that the sensor comprises at least one of a speedometer, an accelerometer, an inclinometer, a gyroscope, a magnetometer, a compass, an imaging device, a ranging sensor or an acoustic sensor (Mudalige Paragraph 70 “FIG. 12 depicts vehicles utilizing exemplary methods to control vehicle operation, in accordance with the present disclosure. Vehicle 310, vehicle 320, and vehicle 330 are traveling in lane 300 defined by lane markers 305A and 305B. Vehicle 320 is utilizing a radar signal to determine a range to vehicle 310, useful, for example, in an ACC application, and vehicle 320 is additionally utilizing known methods to establish an estimated position within the lane and determine lane keeping boundaries 325A and 325B. Vehicle 330 is similarly monitoring a range to vehicle 320,”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Wallach to include that the second vehicle sensor comprises at least one of a speedometer, an accelerometer, an inclinometer, a gyroscope, a magnetometer, a compass, an imaging device, a ranging sensor or an acoustic sensor, as taught by Mudalige as disclosed above, in order to ensure effective and safe traveling of a fleet of vehicles in a roadway (Mudalige Paragraph 7 “A method for controlling a plurality of vehicles to operate the plurality of vehicles in a platoon”).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (US 20020095239 A1) (“Wallach”) in view of Siegel (US 10514690 B1) (“Siegel”).
With respect to claim 14, Wallach teaches causing, by the second processor unit, the second vehicle to travel on the second course or at the second speed in response to executing the second set of instructions by the second processor unit (Wallach Paragraph 71 “Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.” | Paragraph 72 “In one embodiment, navigator 110 is able to track and control the functional robots while the functional robots are moving at rate substantially faster than that found in conventional systems.”).
Wallach, however, fails to explicitly disclose identifying, by the second processor unit, second data captured by the at least one sensor in the area, wherein the second data was captured at a third time, and wherein the third time follows the second time; determining, by the first processor unit based at least in part on the second data, that the second vehicle is within a vicinity of at least a portion of a delivery area at the third time; generating, by the first processor unit, a third set of instructions based at least in part on the second data, wherein the third set of instructions are configured to cause the second vehicle to deposit an item at the delivery area; transmitting, by the first transceiver, the third set of instructions to the second transceiver; and causing, by the second processor unit, the second vehicle to deliver the item at the delivery area in response to executing the third set of instructions by the second processor unit.
Siegel, however, teaches identifying, by the second processor unit, second data captured by the at least one sensor in the area, wherein the second data was captured at a third time, and wherein the third time follows the second time (Siegel Col. 8 Lines 3-11 “ For example, the autonomous aerial vehicle 604 may obtain images of the environment 600 and transmit those images via the network 609 to the autonomous vehicle management service 620 and/or to the autonomous ground based vehicle 602. The images of the environment 600 may be processed to detect obstacles 606 along potential navigation paths and/or to determine a navigation path for the autonomous ground based vehicle 602 to navigate”); determining, by the first processor unit based at least in part on the second data, that the second vehicle is within a vicinity of at least a portion of a delivery area at the third time (Siegel Col 5 Lines 20-35 “Determination of an autonomous aerial vehicle may be done in a variety of manners. For example, each autonomous aerial vehicle that receives the request may determine if it is available and capable of satisfying the request. Each autonomous vehicle that is available and capable may respond with one or more acceptance parameters. Acceptance parameters may include, for example, an estimated arrival time of the autonomous aerial vehicle at the transfer location, a remaining power of the autonomous aerial vehicle, transport capabilities, etc. Upon receiving the acceptances from one or more autonomous aerial vehicles, the autonomous ground based vehicle may select an autonomous aerial vehicle for transport of the item based on, for example, the acceptance parameters. As another example, a first responding autonomous aerial vehicle may be selected as the autonomous vehicle that is to transport the item.”); generating, by the first processor unit, a third set of instructions based at least in part on the second data, wherein the third set of instructions are configured to cause the second vehicle to deposit an item at the delivery area, transmitting, by the first transceiver, the third set of instructions to the second transceiver (Siegel Col 4 Line 63- Col 5 line 19 “Likewise, in comparison to FIG. 1, the autonomous vehicles illustrated in FIG. 2 may communicate directly to coordinate transport of the item. For example, the autonomous ground based vehicle 202 may navigate the navigation path 211 toward the source location until it reaches or detects the obstacle 206. Upon reaching or detecting the obstacle 206, the autonomous ground based vehicle may determine a transfer location 203 and wirelessly communicate with the autonomous aerial vehicle 204 to request that the autonomous aerial vehicle navigate to the transfer location, retrieve the item, and complete delivery of the item to the destination location. For example, a plurality of aerial vehicles may be within a defined distance of the determined transfer location and the autonomous ground based vehicle may send a request to one or more of those autonomous aerial vehicles indicating the transfer location, an estimated time of arrival of the autonomous ground based vehicle 202 at the transfer location, a destination location, item parameters (e.g., size, weight, engagement options), etc. The autonomous aerial vehicles, upon receiving the request, may determine an autonomous aerial vehicle that is available and capable of completing the delivery of the item, as requested by the autonomous ground based vehicle.”); and causing, by the second processor unit, the second vehicle to deliver the item at the delivery area in response to executing the third set of instructions by the second processor unit (Siegel Col 3 Line 57- Col 4 line 8 “In the example illustrated in FIG. 1, it is determined that the autonomous aerial vehicle 104 is available and capable of retrieving the item from the autonomous ground based vehicle 102 while the autonomous ground based vehicle 102 is at the transfer location 103. In such an example, the autonomous aerial vehicle 104 will navigate to the transfer location 103, retrieve the item, aerially transport the item past the obstacle 106, and complete delivery of the item 110 to the destination location 107. While the example illustrated in FIG. 1 only illustrates a single transfer location and a single transfer of the item between an autonomous ground based vehicle 102 and an autonomous aerial vehicle 104, in other instances there may be multiple transfer locations along a navigation path between a source location and a destination location and the item may be transferred between the same or different types of autonomous vehicles at each transfer location as part of the transport of the item between the source location and the destination location.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Wallach to include identifying, by the second processor unit, second data captured by the at least one sensor in the area, wherein the second data was captured at a third time, and wherein the third time follows the second time; determining, by the first processor unit based at least in part on the second data, that the second vehicle is within a vicinity of at least a portion of a delivery area at the third time; generating, by the first processor unit, a third set of instructions based at least in part on the second data, wherein the third set of instructions are configured to cause the second vehicle to deposit an item at the delivery area; transmitting, by the first transceiver, the third set of instructions to the second transceiver; and causing, by the second processor unit, the second vehicle to deliver the item at the delivery area in response to executing the third set of instructions by the second processor unit, as taught by Siegel as disclosed above, in order to ensure optimal delivery time of a package when a first vehicle is blocked by an obstacle (Siegel Abstract “The present disclosure is directed toward the use of two or more autonomous vehicles, working in cooperation, to deliver an item between a source location and a destination location”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wallach (US 20020095239 A1) (“Wallach”) in view of Ganesh (US 20160068264 A1) (“Ganesh”) in view of Jeffery (WO 2018035578 A1) (“Jeffery”) (Translation Attached).

With respect to claim 15, Wallach fails to explicitly disclose that the first vehicle is an aerial vehicle comprising: a body, wherein the at least one sensor is coupled to the body; at least one storage compartment disposed within the body; the first processor unit; the first transceiver; at least one motor coupled within the body, wherein the at least one motor is configured to cause at least one propeller to rotate at a speed within a predetermined speed range; and at least one power module for powering the motor.
Ganesh, however, teaches that the first vehicle is an aerial vehicle comprising: a body, wherein the at least one sensor is coupled to the body (Ganesh Paragraph 60 “The drone 100 may be further equipped with a camera 140 configured to allow the drone to observe landing aids 321 and to capture images of the landing sequence.”); at least one storage compartment disposed within the body (Ganesh Paragraph 40 “As illustrated in FIG. 1C, the drone 100 may further be equipped with a package securing unit 107. The package securing mechanism 107 may include an actuator motor that drives a gripping and release mechanism and controls that are responsive to a control unit to grip and release the package 109 in response to commands from the control unit”); the first processor unit (Ganesh Paragraph 41 “The drone may include a control unit 110, an example of which is illustrated in FIG. 1D. The control unit 110 may include a processor 120”); the first transceiver (Ganesh Paragraph 43 “Alternatively or additionally, the device 170 may be a server. In some embodiments, the drone 100 may communicate with a server through an intermediate communication link such as one or more network nodes or other communication devices. A bi-directional wireless communication link 132 may be established between transmit/receive antenna 131 of the radio module 130 and transmit/receive antenna 171 of the device 170.”); at least one motor coupled within the body, wherein the at least one motor is configured to cause at least one propeller to rotate and at least one power module for powering the motor (Ganesh Paragraph 36 “The various embodiments may be implemented using a variety of drone configurations. A flight power source for a drone may be one or more propellers that generate a lifting force sufficient to lift the drone (including the drone structure, motors, electronics and power source) and any loads that may be attached to the drone. The flight power source may be powered by an electrical power source such as a battery. Flight power sources may be vertical or horizontally mounted depending on the flight mode of the drone. A common drone configuration suitable for use in the various embodiments is a “quad copter” configuration”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Wallach so that the first vehicle is an aerial vehicle comprising: a body, wherein the at least one sensor is coupled to the body; at least one storage compartment disposed within the body; the first processor unit; the first transceiver; at least one motor coupled within the body, wherein the at least one motor is configured to cause at least one propeller to rotate; and at least one power module for powering the motor, as taught by Ganesh as disclosed above, in order to ensure safety of delivery of items (Ganesh Abstract “Methods, systems and devices are provided for securing a drone delivering a package of goods to a delivery destination.”). 
Wallach in view of Ganesh fail to explicitly disclose that the aerial vehicle’s propellers rotate at a predetermined speed. 
Jeffery however, teaches that the aerial vehicle’s propellers rotate at a predetermined speed (Jeffery Paragraph 98 “Further functionality may be added to the map interface. For example, the map interface may be updated with real-time alerts as to the activity or behaviour of drones which are on delivery. For example, a real-time alert may be issued if a drone exceeds the speed limit. Preferably, there can be a tiered real-time alert for example, a real-time alert may issue if a drone exceeds the posted speed limit on a road by 10 km for a period of 10 seconds or alternatively, a real-time alert may issue if a driver exceeds the speed limit by 15 km at any time regardless of the length of exceeding the speed limit. Typically, the posted speed limit on roads is also obtained from the existing map provider.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Wallach in view of Ganesh so that the aerial vehicle’s propellers rotate at a predetermined speed, as taught by Jeffery, in order to ensure safe travels of the aerial vehicle and allow for time to adjust routes (Jeffery Paragraph 6 ”The present invention is directed to a system for delivery of items to a remote address, monitoring one or more delivery drone locations, which may at least partially overcome at least one of the abovementioned disadvantages or provide the consumer with a useful or commercial choice.”)

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lessels (US 20200174494 A1) (“Lessels”) in view of Wallach (US 20020095239 A1) (“Wallach”) in view of Siegel (US 10514690 B1) (“Siegel”).
	With respect to claim 18, Lessels teaches A method comprising: receiving, over a network, a first order for a delivery of an item, wherein the first order specifies a destination for the delivery of the item (Lessels Paragraph 40 “FIG. 1C is a schematic diagram illustrating a network in communication with a cloud-based scheduling server with a processor module that can communicate with embodiment systems for delivery scheduling.”); transporting, by a first vehicle, the item and a second vehicle to an area including the destination prior to a first time (Lessels Paragraph 8 “In one embodiment, an article delivery system includes a ground-based parent delivery vehicle and a plurality of child delivery vehicles. The child vehicles are configured to hold one or more articles for an article delivery to or from a customer location. The parent delivery vehicle is configured to carry the plurality of child delivery vehicles simultaneously, at least until discharging one of the child vehicles”); 
Lessels, however, fails to explicitly disclose selecting, by a first processor unit aboard the first vehicle, a first course and a first speed for the second vehicle; programming, by the first processor unit, the second vehicle to travel at the first course and the first speed at the first time; capturing first data by at least one sensor provided aboard one of the first vehicle or the second vehicle, wherein the first data comprises first imaging data; selecting, by the first processor unit, at least one of a second course or a second speed based at least in part on the first imaging data; programming, by the first processor unit, the second vehicle to travel at the second course or the second speed at a second time, wherein the second time follows the first time; capturing second data by the at least one sensor, wherein the second data comprises second imaging data; detecting, by the first processor unit, a delivery area associated with the destination in the second imaging data; and programming, by the first processor unit, the second vehicle to deposit the item at the delivery area at a third time, wherein the third time follows the second time.
Wallach, however, teaches selecting, by a first processor unit aboard the first vehicle, a first course and a first speed for the second vehicle, programming, by the first processor unit, the second vehicle to travel at the first course and the first speed at the first time (Wallach Paragraph 70 “Navigator 110 directs functional robots 120 along the planned routes using the functional robots' control loops. As described above, in one embodiment, the control loop for moving and maneuvering robot 120 comprises power source and power supply system 402, motor controller 404, motor 406 and wheels 408. Control signals received from navigator 110 via receiver 302 direct motor controller 404. Controller 404 controls motor 406, which in turn drives wheels 408. The control loop may also comprise servos, actuators, transmitters and the like.”); capturing first data by at least one sensor provided aboard one of the first vehicle or the second vehicle, wherein the first data comprises first imaging data (Wallach Paragraph 51 “In one implementation, the mapping process includes three maps created from sensor data derived from a pair of stereo digital cameras mounted on navigator 110. The first map in this implementation is a temporary map (TM) of navigator's 110 immediate surroundings. In particular, the temporary map is a probabilistic 3D representation created from the last stereo pair of images of the immediately surrounding environment. The second map in this implementation is the current dynamic map (CDM). The CDM is a probabilistic 3D representation of the working environment and is created by iteratively incorporating information from successive temporary maps. The CDM in this implementation is updated every time the navigator moves. The third map in this implementation is the static perimeter map (PM). As described above, the PM is created as navigator 110 follows the outer perimeter of the environment.”); selecting, by the first processor unit, at least one of a second course or a second speed based at least in part on the first imaging data; programming, by the first processor unit, the second vehicle to travel at the second course or the second speed at a second time, wherein the second time follows the first time (Wallach FIG. 5 | Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”).
It would have been obvious to one of ordinary skill at the time of filing to have modified the method of Lessels to include selecting, by a first processor unit aboard the first vehicle, a first course and a first speed for the second vehicle, programming, by the first processor unit, the second vehicle to travel at the first course and the first speed at the first time capturing first data by at least one sensor provided aboard one of the first vehicle or the second vehicle, wherein the first data comprises first imaging data and selecting, by the first processor unit, at least one of a second course or a second speed based at least in part on the first imaging data; programming, by the first processor unit, the second vehicle to travel at the second course or the second speed at a second time, wherein the second time follows the first time, as taught by Wallach as disclosed above, in order to improve efficiency in managing secondary robots through the first robot (Wallach Paragraph 2 “The present invention relates generally to mobile robot systems and, more particularly, relates to a system and method for allocating mapping, localization, planning, control and task performance functions in an autonomous multi-platform robot environment”).
Lessels in view of Wallach fail to explicitly disclose capturing second data by the at least one sensor, wherein the second data comprises second imaging data; detecting, by the first processor unit, a delivery area associated with the destination in the second imaging data; and programming, by the first processor unit, the second vehicle to deposit the item at the delivery area at a third time, wherein the third time follows the second time.
Siegel, however, teaches capturing second data by the at least one sensor, wherein the second data comprises second imaging data; detecting, by the first processor unit, a delivery area associated with the destination in the second imaging data (Siegel Col. 8 Lines 3-11 “ For example, the autonomous aerial vehicle 604 may obtain images of the environment 600 and transmit those images via the network 609 to the autonomous vehicle management service 620 and/or to the autonomous ground based vehicle 602. The images of the environment 600 may be processed to detect obstacles 606 along potential navigation paths and/or to determine a navigation path for the autonomous ground based vehicle 602 to navigate”); and programming, by the first processor unit, the second vehicle to deposit the item at the delivery area at a third time, wherein the third time follows the second time (Siegel Col 3 Line 57- Col 4 line 8 “In the example illustrated in FIG. 1, it is determined that the autonomous aerial vehicle 104 is available and capable of retrieving the item from the autonomous ground based vehicle 102 while the autonomous ground based vehicle 102 is at the transfer location 103. In such an example, the autonomous aerial vehicle 104 will navigate to the transfer location 103, retrieve the item, aerially transport the item past the obstacle 106, and complete delivery of the item 110 to the destination location 107. While the example illustrated in FIG. 1 only illustrates a single transfer location and a single transfer of the item between an autonomous ground based vehicle 102 and an autonomous aerial vehicle 104, in other instances there may be multiple transfer locations along a navigation path between a source location and a destination location and the item may be transferred between the same or different types of autonomous vehicles at each transfer location as part of the transport of the item between the source location and the destination location.”).
It would have been obvious to one of ordinary skill in the art to have modified the method of Lessels in view of Wallach to include capturing second data by the at least one sensor, wherein the second data comprises second imaging data; detecting, by the first processor unit, a delivery area associated with the destination in the second imaging data; and programming, by the first processor unit, the second vehicle to deposit the item at the delivery area at a third time, wherein the third time follows the second time, as taught by Siegel as disclosed above, in order to ensure optimal delivery time of a package when a first vehicle is blocked by an obstacle (Siegel Abstract “The present disclosure is directed toward the use of two or more autonomous vehicles, working in cooperation, to deliver an item between a source location and a destination location”).

With respect to claim 19, Lessels in view of Wallach in view of Siegel teach wherein the at least one sensor is provided aboard the first vehicle (Wallach FIG. 2 | Paragraph 17 “FIG. 2 is a block diagram of a navigator robot according to the present invention.” | Paragraph 37 “In one example implementation, sensor 202 is a camera that records optical images of the surrounding environment. In another implementation, sensor 202 comprises a set of cameras to provide stereo vision for obtaining more detailed and accurate information about the robot's environment. Other sensor options include, but are not limited to, radar, lidar, sonar and/or combinations thereof. The operation and configuration of such sensors will be familiar to those of ordinary skill in the art. Navigator 110 further comprises controller 204, power source and power supply system 206, transmitter 208, motor controller 210, motor 212 and wheels 214. Controller 204 comprises a processor or central processing unit (CPU) 216, a temporary storage or RAM 218, and a non-volatile storage 220. Information such as maps and task schedules are stored in non-volatile storage 220 which, in one implementation, is an EPROM or EEPROM”), wherein the second vehicle comprises a body having a fiducial with a visual marking thereon mounted to a distal end of the extension , wherein an orientation of the visual marking is fixed with respect to an orientation of the second vehicle (FIG 4. | Paragraph 19 “FIG. 4 is a block diagram of a functional robot according to the present invention” | Paragraph 33 “Functional robots 120 carry out specific tasks and may be shaped and sized to facilitate performance of those tasks. Robots 120 are equipped with receivers for receiving commands from navigator 110 and, as shown in FIG. 1, unique shapes or markings 122 may be applied to robots 120 to assist navigator 110 in recognizing, locating and tracking them. In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions. If desired, however, robots 120 may be equipped with sensors and the like in order to improve their functionality.” | Paragraph 86 “In a fourth embodiment of the invention, functional robots that are also capable of mapping, localization, planning and control are again used. In this embodiment, however, the functional robots carry one or more active or passive beacons along with themselves. The robots position the beacon(s) and then use their distances from the beacon(s) in order to triangulate their position.”), wherein the second vehicle does not include an imaging device (Wallach Paragraph 33 “In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions”), wherein selecting the first course and the first speed for the second vehicle comprises: detecting at least a portion of the visual marking within the first imaging data vehicle (Wallach Paragraph 33 “Functional robots 120 carry out specific tasks and may be shaped and sized to facilitate performance of those tasks. Robots 120 are equipped with receivers for receiving commands from navigator 110 and, as shown in FIG. 1, unique shapes or markings 122 may be applied to robots 120 to assist navigator 110 in recognizing, locating and tracking them. In one embodiment, robots 120 are preferably not equipped with additional sensors, sensor hardware and the like, as navigator 110 performs these functions. If desired, however, robots 120 may be equipped with sensors and the like in order to improve their functionality.”); and determining at least one of a position or an orientation of the second vehicle at a third time based at least in part on the first imaging data, wherein the third time is between the first time and the second time (Wallach Paragraphs 55-56 “Localization is the process by which the robot's current position, orientation and rate of change within the map is determined. Different procedures may be used for localizing the navigator and for localizing the functional robots. Localization of the functional robots is relatively simple, since the navigator, in one embodiment, is stationary or substantially stationary when localizing the functional robots and thus knows its location within the current dynamic map. In one implementation, the navigator simply tracks the functional robots using its vision systems (sensors) and then filters the vision data with a tracking filter, such as a Kalman filter. If the functional robot has moved or rotated only a short distance, the navigator's sensors 202 can detect this movement and locate the functional robot. In implementations that use a base station, the location of functional robots near the base station can also be quickly ascertained. The unique shapes and/or geometric markings 122 on functional robots 120 may also assist navigator 110 in locating robots 120. The type of sensor 202 that is used by navigator 110 will dictate whether a unique shape or marking is used and how it is recognized. In one implementation, navigator 110 uses a neural net to process sensor data and to recognize specific shapes. In another implementation, the navigator uses its vision or sensor system to recognize any markings and/or shapes.”), and wherein the second course or the second speed is selected based at least in part on the position or the orientation of the second vehicle at the third time (Wallach Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”).

With respect to claim 20, Lessels in view of Wallach in view of Siegel teach wherein selecting the at least one of the second course or the second speed comprises: determining at least one of a position of the second vehicle or an orientation of the second vehicle at a third time, wherein the third time is between the first time and a second time (Wallach Paragraphs 55-56 “Localization is the process by which the robot's current position, orientation and rate of change within the map is determined. Different procedures may be used for localizing the navigator and for localizing the functional robots. Localization of the functional robots is relatively simple, since the navigator, in one embodiment, is stationary or substantially stationary when localizing the functional robots and thus knows its location within the current dynamic map. In one implementation, the navigator simply tracks the functional robots using its vision systems (sensors) and then filters the vision data with a tracking filter, such as a Kalman filter. If the functional robot has moved or rotated only a short distance, the navigator's sensors 202 can detect this movement and locate the functional robot. In implementations that use a base station, the location of functional robots near the base station can also be quickly ascertained. The unique shapes and/or geometric markings 122 on functional robots 120 may also assist navigator 110 in locating robots 120. The type of sensor 202 that is used by navigator 110 will dictate whether a unique shape or marking is used and how it is recognized. In one implementation, navigator 110 uses a neural net to process sensor data and to recognize specific shapes. In another implementation, the navigator uses its vision or sensor system to recognize any markings and/or shapes.”); generating a profile of one or more ground surfaces in the area based at least in part on the first imaging data, wherein the profile comprises: a position of the obstruction on the one or more ground surfaces; an elevation of the one or more ground surfaces; or a location of at least one slope of the one or more ground surfaces; or a location of at least one surface texture of the one or more ground surfaces (Wallach  Paragraph 65 “In step 731, navigator 110 gathers additional data such as the characteristics of the room or environment in which one or more of the functional robots are present (i.e., size, cleaning requirements, etc.) and the types of surfaces present in those rooms. In one embodiment, data is collected for each of the functional robots in the system.”), wherein the at least one of the second course or the second speed is selected based on the profile (Wallach Paragraph 71 “While functional robot 120 is moving, in one embodiment, navigator 110 remains stationary and tracks the functional robot's progress. A number of suitable tracking algorithms will be familiar to those of ordinary skill in the art. Keeping navigator 110 motionless vastly reduces the localization computational overhead associated with the tracking algorithms. Moreover, use of a stationary navigator reduces delays associated with navigating around unforeseen obstacles. Navigator 110 can first use a functional robot to test the planned route. If a collision occurs, navigator 110 still knows its own position and can track the position of the functional robot as it directs it to travel an alternate path. As shown in FIG. 5, navigator 110 can “see” obstacles 510 via sensor input 530 and can direct a functional robot 120 around the obstacle 510 via control loops 520.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 3667                                                                                                                                                                                         /KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667